DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 22 January 2021.

Claims 1-15 are cancelled and claims 16-29 are new.  In summary, claims 16-29 are pending in the application.

The amendment of paragraph [0068] of the specification is accepted and entered into the record, thus, the objection to specification is hereby withdrawn.

The cancelling of claim 15 renders the objection to the claim moot, thus, the objection to claim 15 is hereby withdrawn.

Claim Objections
Claim 17 is objected to because of the following informalities:  The word objects, the first word in line 3 of the claim, should be the singular form, object.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-19, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Han et al. (U. S. Patent Application Publication 2013/0131978 A1, already of record, hereafter ‘978).

Claims 1-15 (Cancelled).

Regarding claim 16 (New), Han teaches a method (‘978; Abstract), comprising: storing a reference data set in memory (‘978; ¶ 0061; ¶ 0121; a terrain data storage (terrain database) 130 for storing three-dimensional terrain data, a map data storage (map database) 131 for storing map data, and a memory 134 to store an amount of data retrieved from the terrain data storage 130 and the map data storage 131 that are necessary for current operations), wherein the reference 

Regarding claim 17 (New), Han teaches the method of claim 16 and further teaches wherein the reference data set defines a local reference frame (‘978; figs. 5, 6 and 17; ¶ 0016; local database; ¶ 0063-0064; position measuring device 133 is incorporated for measuring a current user position such as his/her vehicle position for achieving a route guidance operation. Based on the current position, the navigation system is able to find the relationship between the destination and the current position, the remaining route to the destination, cross streets on the remaining route, etc. so as to conduct the route guidance - local reference frame based on current position of the user. Typically, the position measuring device 133 has a GPS (global positioning system) receiver for detecting a global position based on received GPS signals from satellites, a speed sensor for detecting a moving distance based on the speed, a gyroscope for detecting a moving direction, and a microprocessor for calculating the user's current position using the above detected information) for an augmented reality system (‘978; figs. 5 and 19) related to a real world environment (‘978; figs. 5, 6 and 19; ¶ 063-0067; typically, the terrain data in the terrain data storage 130 is based on the topographic map data created by USGS (United States Geographical Survey). The three-dimensional image of terrain expressed by the topographic map data is parsed to an appropriate density (pixels or data points per mesh) for a purpose of display by the navigation system) within which the virtual objects is generated (‘978; fig. 15; ¶ 0101; display a three-dimensional real-time rendering environment including three-dimensional a plurality of three-dimensional signs and turn markers (virtual objects) can be placed in the three-dimensional space to indicate proper routes, as they do in the real world); and the common reference frame is relative to the local reference frame (‘978; figs. 5, 6 and 17; ¶ 0016; local database; ¶ 0063-0064; position measuring device 133 is incorporated for measuring a current user position such as his/her vehicle position for achieving a route guidance operation. Based on the current position, the navigation system is able to find the relationship between the destination and the current position, the remaining route to the destination, cross streets on the remaining route, etc. so as to conduct the route guidance - local reference frame based on current position of the user. Typically, the position measuring device 133 has a GPS (global positioning system) receiver for detecting a global position based on received GPS signals from satellites, a speed sensor for detecting a moving distance based on the speed, a gyroscope for detecting a moving direction, and a microprocessor for calculating the user's current position using the above detected information), and the data within the reference data set in the mesh at different mesh densities (‘978; figs. 10A, 10B; ¶ 0033; ¶ 0082-0084; map data is hierarchically layered corresponding to the level of details of the map information as well as divided into the map meshes corresponding to the predetermined size or amount of the map data that is suitable to a particular application and processing power of the navigation system. In the example of FIG. 10A, the higher the layer of the hierarchy, the lower the level of details of the map information and the larger the mesh size. Typically, the mesh size is equivalent to the covering area, such as a displayed map area, that the navigation system is handling in a current application; ¶ 0016; a multi-layered structure where a plurality of data layers with different levels of details (LODs) are arranged in a hierarchy manner where each data layer is configured by a plurality of map meshes each being defined by a plurality of data points) corresponds to different measuring a current user position such as his/her vehicle position for achieving a route guidance operation. Based on the current position, the navigation system is able to find the relationship between the destination and the current position, the remaining route to the destination, cross streets on the remaining route, etc. so as to conduct the route guidance - local reference frame based on current position of the user. Typically, the position measuring device 133 has a GPS (global positioning system) receiver for detecting a global position based on received GPS signals from satellites, a speed sensor for detecting a moving distance based on the speed, a gyroscope for detecting a moving direction, and a microprocessor for calculating the user's current position using the above detected information).

In regard to claim 18 (New), Han teaches the method of claim 16, and further teaches wherein the generating the virtual object is on the augmented reality system such that the virtual object is rendered in relation to the real world environment within which the virtual object is overlaid (‘978; fig. 15; ¶ 0101; display a three-dimensional real-time rendering environment including three-dimensional guidance information; a plurality of three-dimensional signs and turn markers (virtual objects) can be placed in the three-dimensional space to indicate proper routes, as they do in the real world).

Regarding claim 19 (New), Han teaches the method of claim 18 and further teaches wherein the data set is geo-registered (‘978; figs. 5, 15, 17 and 19; Abstract; ¶ 0028; ¶ 0038; ¶ 

In regard to claim 28 (New), Han teaches a system for displaying real-time, geo-registered data in an augmented reality environment (‘978; figs. 5, 15 and 19; Abstract; ¶ 0028; ¶ 0038; ¶ 0101; ¶ 0120-0122; a system for displaying a three-dimensional real-time rendering environment including three-dimensional guidance information; a plurality of three-dimensional signs and turn markers (virtual objects) can be placed in the geo-registered three-dimensional space to indicate proper routes, as they do in the real world), comprising an augmented reality display system (‘978; figs. 5, 15 and 19; Abstract; ¶ 0028; ¶ 0038; ¶ 0101; ¶ 0120-0122; an augmented reality display system), one or more processors (‘978; fig 19, element 139, CPU; ¶ 0124), memory (‘978; fig 19, elements 140, 141 and 148, ROM, RAM and buffer memory; ¶ 0124), and non-transitory machine readable instructions (‘978; fig 19, element 140, ROM; ¶ 0124) that when executed by the one or more processors (‘978; fig 19, element 139, CPU; ¶ 0124) are configured to: store a reference data set in memory (‘978; ¶ 0061; ¶ 0121; a terrain data storage (terrain database) 130 for storing three-dimensional terrain data, a map data storage (map database) 131 for storing map data, and a memory 134 to store an amount of data retrieved measuring a current user position such as his/her vehicle position for achieving a route guidance operation so that so that all of the data within the reference data set corresponds to a unique location of the current user’s measured position); receive in real time geo-registered information (‘978; fig. 17, element 304; ¶ 0111; in the step 304, map data is retrieved from the raw map data typically provided by a map 

Regarding claim 29 (New), Han teaches the system of claim 28 and further teaches wherein the non-transitory machine readable instructions (‘978; fig 19, element 140, ROM; ¶ 0124) that when executed by the one or more processors (‘978; fig 19, element 139, CPU; ¶ 0124) are further configured to simplify the real time geo-registered information (‘978; fig. 10; ¶ 0088; The data layer 31M corresponds to the map image to be displayed, i.e., a part of the map .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U. S. Patent Application Publication 2013/0131978 A1, already of record, hereafter ‘978) as applied to claims 16-19, 28 and 29 above, and in view of Hoppe (“Smooth View-Dependent Level-of-Detail Control and its Application to Terrain Rendering”).

In regard to claim 20 (New), Han teaches the method of claim 19 and but does not explicitly teach wherein the different mesh densities of the reference data set corresponds to data deviations where the different mesh densities is of a higher mesh densities when the data has a greater variability and less mesh densities when the data has a lower variability.
Hoppe, working in the same field of endeavor, however, teaches wherein the different mesh densities of the reference data set corresponds to data deviations where the different mesh densities is of a higher mesh densities when the data has a greater variability and less mesh densities when the data has a lower variability (Hoppe; page 7, figure 11; mesh in 11(b) shows data deviations where the different mesh densities is of a higher mesh densities when the data has a greater variability and less mesh densities when the data has a lower variability; column 2, 
It would have been obvious top one of ordinary skill in the art prior to the filing of the invention to have combined the mesh density construction techniques as taught by Hoppe with the display methods for creating and displaying three-dimensional terrains and route guidance with flexible and highly detailed three-dimensional rendering as taught by Han for the benefit of locally adjusting the complexity of an approximating mesh to satisfy a screen-space pixel tolerance while significantly reducing memory storage requirements.

Regarding claim 21 (New), Han and Hoppe teach the method of claim 20 and further teach the method as further comprising receiving a raw reference data set (‘978; fig. 17, element 304; ¶ 0111; in the step 304, map data is retrieved from the raw map data typically provided by a map data supplier and is converted to the format (ex. hierarchical layers and meshes) appropriate to the navigation application as shown in FIGS. 10A), tessellating the raw reference data set to transform the raw reference data set into a first mesh data set in which the first mesh data set is in a triangular data representation (‘978; fig., 6; ¶ 0070-0071), and the first mesh data set is used to create the reference data set (‘978; figs. 10A, 10B; ¶ 0033; ¶ 0082-0084; map data is hierarchically layered corresponding to the level of details of the map information as well as divided into the map meshes corresponding to the predetermined size or amount of the map data that is suitable to a particular application and processing power of the navigation system. In the 

In regard to claim 22 (New), Han and Hoppe teach the method of claim 21 and further teach wherein the first mesh data set is simplified to reduce the first mesh data set to create the reference data set (Hoppe; page 6, figures 9 and 10, column 1, section 5.2; page 9; The hierarchical PM construction process partitions the model into blocks and recursively simplifies and combines the blocks. The result is a base mesh M0 and a hierarchy of block refinements).

Regarding claim 23 (New), Han and Hoppe teach the method of claim 22 and further teach wherein the first mesh data set is simplified by combining triangles of the first mesh data set when a comparison between nearest neighbor adjacent triangles is within a threshold (Hoppe; page 6, figures 9 and 10, column 1, section 5.2; The simplification process terminates when the approximation error of the next best ecol exceeds a user specified threshold for the current level; page 9; The hierarchical PM construction process partitions the model into blocks and recursively simplifies and combines the blocks. The result is a base mesh M0 and a hierarchy of block refinements).

In regard to claim 24 (New), Han and Hoppe teach the method of claim 22 and further teach wherein the data is combined by taking an average of the data of nearest neighbor adjacent triangles that is within the threshold (Hoppe; page 4; column 1, paragraph 3, vertex values of the data of the triangles within the threshold is combined by linear interpolation - taking an average of the data).

Regarding claim 25 (New), Han and Hoppe teach the method of claim 22 and further teach wherein the first mesh data set is simplified by reducing a level of detail for data that is within the first mesh data set that is positionally further away from a first position generating a point of view of the rendered virtual object in the common reference frame (Hoppe; page 4, figure 5; pages 3 and 4, section 4.2).

In regard to claim 26 (New), Han and Hoppe teach the method of claim 22 and further teach wherein the reference data set relates to a physical environment (‘978; ¶ 0061; ¶ 0121; a terrain data storage (terrain database) 130 for storing three-dimensional terrain data, a map data storage (map database) 131 for storing map data, and a memory 134 to store an amount of data retrieved from the terrain data storage 130 and the map data storage 131 that are necessary for current operations), including elevation of a ground level of the physical environment (‘978; ¶ 0015; terrain elevation information; ¶ 0109-0110; 3D terrain data is retrieved from USGS public domain source), wherein the data set comprises missing information (‘978; ¶ 0007; ¶ 0044; terrain data) and the reference data set comprises information related to the missing information of the data set (‘978; fig. 17, elements 301 and 302; ¶ 0109-0110; 3D terrain data is retrieved from USGS public domain source).

Regarding claim 27 (New), Han and Hoppe teach the method of claim 26 and further teach the method as further comprising receiving a location (‘978; figs. 5, 6 and 17; ¶ 0063-0064; position measuring device 133 is incorporated for measuring a current user position such as his/her vehicle position for achieving a route guidance operation) and orientation of an augmented reality system for displaying the virtual object (‘978; figs. 5, 6 and 17; ¶ 0063-0064; gyroscope for detecting a moving direction - orientation), and displaying the virtual object based on the data set that is geo-registered (‘978; fig. 15; ¶ 0101; ¶ 0109; ¶ 0111; display a geo-registered three-dimensional real-time rendering environment including three-dimensional guidance information; a plurality of three-dimensional signs and turn markers (virtual objects) can be placed in the three-dimensional space to indicate proper routes, as they do in the real world).

Response to Arguments
Applicant’s arguments with respect to claims 16-29 have been considered but are moot because the arguments apply to the Examiner’s response to the cancelled claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above where the Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

The Applicant’s arguments filed 22 January 2021 are primarily based the Examiner’s response to claims 1-15 which have been cancelled.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these new claims presenting a modified inventive concept have now been examined and addressed and, in particular, the newly cited prior art reference of Hoppe is now relied upon for showing many of these added features.

Independent claims 16 and 28 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 17-27 and 29 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20180089899 A1	ADAPTIVE VEHICLE AUGMENTED REALITY DISPLAY USING STEREOGRAPHIC IMAGERY – An AR system that leverages a pre-generated 3D model of the world to improve rendering of 3D graphics content for AR views of a scene, for example an AR view of the world in front of a moving vehicle. By leveraging the pre-generated 3D model, the AR system may use a variety of techniques to enhance the rendering capabilities of the system. The AR system may obtain pre-generated 3D data (e.g., 3D tiles) from a remote source (e.g., cloud-based storage), and may use this pre-generated 3D data (e.g., a combination of 3D mesh, textures, and other geometry information) to augment local data (e.g., a point cloud of data collected by vehicle sensors) to determine much more information about a scene, including 


US 9286712 B2	System and method for approximating cartographic projections by linear transformation – A map element parameterized in a two-dimensional (2D) coordinate system is applied to three-dimensional (3D) geometry, parameterized in a 3D coordinate system, of a geographic area with which the map element is associated. The 3D geometry is rendered according to the selected perspective of a virtual camera. An approximate distance between the virtual camera and the 3D geometry is compared to a threshold value. A position of the map element is determined relative to the 3D geometry using (i) a linear transformation between the 2D coordinate system and the 3D coordinate when the approximate distance is smaller than the threshold value, and (ii) a non-linear transformation between the 2D coordinate system and the 3D coordinate system when the approximate distance is larger than the threshold value. See figs. 2A and 2B, 3A and 3B where terrain layers are merged with 2D map layer data.

US 20120274633 A1	SYSTEM FOR DETERMINING A HEIGHT COORDINATE – A navigation system has a database which stores index data for, respectively, a tile of a tiling. The index data includes, for each one of plural cells of a grid which is superimposed on the tile, respectively an identifier for each triangular face of a triangulated irregular network which at least partially overlaps with the respective cell. The plural cells of the grid are defined so as to cover the respective tile. A processing device of the navigation system is configured to use the index data to determine a triangular face on which a map feature having given lateral coordinates is located, in order to determine a height coordinate of the map feature.



US 20090273601 A1	Image Presentation Method and Apparatus for 3D Navigation and Mobile Device Including the – A high-performance, real-time image presentation method and apparatus for a 3-dimensional (3D) navigation system that may be used in a mobile environment since a small amount of data and a simple algorithm are used, and a mobile device including the image presentation apparatus. The image presentation method includes: loading two-dimensional 

US 20080310707 A1	VIRTUAL REALITY ENHANCEMENT USING REAL WORLD DATA – Techniques for enhancing virtual reality using transformed real world data are disclosed. In some aspects, a composite reality engine receives a transmission of the real world data that is captured by embedded sensors situated in the real world. The real world data is transformed and integrated with virtual reality data to create a composite reality environment generated by a composite reality engine. In other aspects, the composite reality environment enables activation of embedded actuators to modify the real world from the virtual reality environment. In still further aspects, techniques for sharing sensors and actuators in the real world are disclosed.  See at least fig. 5.

Any inquiry concerning this communication or earlier communications from the Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613